DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2020 has been entered.
Response to Amendment
The Office has carefully considered Applicant’s amendments and accompanying remarks dated 07/30/2020.  Applicant’s amendments to the claims have been entered and are made of record.  The pending claims at this time are 14-18, 20 and 23-35, all of which stand rejected.   As Applicant’s has amended around the ranges of previously cited prior art of USPUB 2005/032449A1 issued to Lovasic, the rejection is now withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18, 20 and 23-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 2008/0057807 issued to Tutterow et al.  
Regarding modified Claim 14, where Applicant seeks that a woven or knitted flame resistant fabric having a fabric fiber blend comprising additive-containing fibers and non-additive-containing fibers, wherein: 
	a. the additive-containing fibers comprise producer-colored meta-aramid fibers; 	b. the non-additive-containing fibers comprise cellulosic fibers; 
	c. the producer-colored meta-aramid fibers comprise at least 60% and no more 	than 80% of the fabric fiber blend; and 
	d. the non-additive-containing fibers comprise at least 20% and no more than 40% of the fiber blend; Tutterow et al. disclose making flame resistant fabrics, having a unique blend of fibers and garments made from such fabrics [abstract].  The weight of the fabrics are 3-12 osy [0027]. The fibers and subsequent yarns can be woven, nonwovens or knitted [0012, 0021, 0025].  The fiber blends that create the fabrics can be made from a plethora of cellulosic fibers, including for FR and generic and synthetic cellulose such as FR rayon and further can be combined in any blend ratio [0015-0018].  
	As the instant reference shows that the range of the components/composition of the fiber is optimizable, a skilled artisan would have easily adjusted the amount of one composition over the other, motivated by the reasoned expectation to enhance or benefit from the physical and chemical properties produced by the meta aramid (strength and durability) or cellulose (comfort and low durability). It should be noted that since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed percentage of each composition is critical and has unexpected results. In the present invention, one would have been motivated to optimize the amounts motivated by the desire to create a 
	Regarding the “producer colored meta aramid fiber; Tutterow et al. teaches at 0013,  that desired colors may be imparted in a variety of ways and with a variety of dyes to the fabrics disclosed herein having a blend of synthetic cellulosic, FR modacrylic, and optionally additional inherently FR fibers. The fabrics may be dyed or printed to comply with the standard for high-visibility safety apparel and at 0041, Tutterow et al. teaches that the fibers are dyed (either prior to their formation into yarn, after formation into yarns, or in the final fabric). The fibers may be dyed any of a variety of colors, including, but not limited to, yellow, fluorescent yellow, green, orange, red, blue, gray, etc. using the dyes (or combinations of dyes). 
	Regarding Claim 15, where Applicant seeks that the flame resistant fabric of claim 14, wherein the producer-colored meta- aramid fibers contain a dark pigment; Applicant is directed to 0041 of Tutterow, where the instant reference teaches that any of a variety of colors, including, but not limited to, yellow, fluorescent yellow, green, orange, red, blue, gray, etc. using the dyes (or combinations of dyes). Any or all of these can be “dark”.  
	Regarding Claim 16, where Applicant seeks that the flame resistant fabric of claim 14, wherein the non-additive-containing fibers further comprise nylon fibers; Applicant is directed to 0020, 0031 and claim 13 of Tutterow.
.	Regarding Claim 17, where Applicant seeks that the flame resistant fabric of claim 14, wherein the cellulosic fibers comprise rayon fibers; Applicant is directed to 0016 and 0030, of Tutterow et al.
Regarding Claim 18, where Applicant seeks that the flame resistant fabric of claim 17, wherein the rayon fibers are flame resistant; Applicant is directed to 0016 and 0030 of Tutterow et al.
	Regarding modified Claim 20, where Applicant seeks that the flame resistant fabric of claim 14, wherein the producer-colored meta- aramid fibers comprise no more than 75% of the fiber blend; Applicant is directed to 0017-0025 of the instant reference and the working examples. 
	Regarding Claim 23, where Applicant seeks that the flame resistant fabric of claim 14, wherein the fabric comprises a weight between 4 osy and 9 osy, inclusive; Applicant is directed 0027, where Tutterow teaches that the weight between approximately 3-12 ounces per square yard (“osy”) and more preferably between approximately 5-9 osy.   
	Regarding Claim 24, where Applicant seeks that the flame resistant fabric of claim 23, wherein the weight is greater than 4 osy and less than or equal to 6.5 osy; Applicant is directed 0027, where Tutterow teaches that the weight between approximately 3-12 ounces per square yard (“osy”) and more preferably between approximately 5-9 osy.  
	Regarding Claim 25, where Applicant seeks that the flame resistant fabric of claim 14, wherein the fabric has a before-wash char length less than or equal to 4 inches when measured pursuant to ASTM D6413 (2015); It is the position of the Office that the properties of before-wash char length less than or equal to 4 inches when measured pursuant to ASTM D6413 (2015) would be the same if not about the same as that claimed by Applicant.  It is the position of the Office that the teachings of Tutterow 
	Regarding Claim 26, where Applicant seeks that the flame resistant fabric of claim 14, wherein the fabric has an after flame less than 2 seconds when measured pursuant to ASTM D6413 (2015); ASTM F1506 (2015), NFPA 70E (2015), and NFPA 2112 (2012); It is the position of the Office that the properties of flame resistance as measured by ASTM F1506 (2015), NFPA 70E (2015), and NFPA 2112 (2012) would be the same if not about the same as that claimed by Applicant.  Tutterow does discuss measuring using these standards at 002, 0033, 0039 and Table 1.  It is the position of the Office that the teachings of Tutterow et al if tested would produce the same resultant properties as desired, it is reasonable to presume that said properties is integral to their fabric.  Support for said presumption is found in the use of like materials.  Same fibers, same composition, same percentages and same intended use.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have 
	Regarding Claim 27, where Applicant where seeks that the flame resistant fabric of claim 14, wherein the fabric complies with at least one of ASTM F1506 (2015), NFPA 70E (2015), and NFPA 2112 (2012): It is the position of the Office that the properties of flame resistance as measured by ASTM F1506 (2015), NFPA 70E (2015), and NFPA 2112 (2012) would be the same if not about the same as that claimed by Applicant.  It is the position of the Office that the teachings of Tutterow e t al if tested would produce the same resultant properties as desired, it is reasonable to presume that said properties is integral to their fabric.  Support for said presumption is found in the use of like materials.  Same fibers, same composition, same percentages and same intended use.  The burden is upon Applicant to prove otherwise.  In re  Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present once the Tutterow et al product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
	Regarding Claim 28, where Applicant seeks that the flame resistant fabric of claim 14, wherein the fabric exhibits thermal shrinkage of no more than 10% in accordance with NFPA 2112 (2012); Tutterow 0002, 0039-0041 and table 1 speaks to 
	Regarding modified Claim 29, where Applicant seeks a single layer woven flame resistant fabric having a fabric fiber blend comprising additive-containing fibers and non-additive-containing fibers, wherein: 
	a. the additive-containing fibers comprise producer-colored meta-aramid fibers 	containing a dark pigment; 
	b. the non-additive-containing fibers comprise rayon fibers and nylon fibers; 
	c. the producer-colored meta-aramid fibers comprise at least 60% and no more 	than 80% of the fabric fiber blend; 
	d. the non-additive-containing fibers comprise at least 20% and no more than 	40% of the fiber blend; 

	f. the fabric has a before-wash char length less than or equal to 4 inches when 	measured pursuant to ASTM D6413 (2015); and 
	g. the fabric has an after flame less than 2 seconds when measured pursuant to 	ASTM D6413 (2015); all of the these recitations have been met above see rationale for Claims 14 and 23-28. 
	Regarding Claim 30, where Applicant now seeks that the flame resistant fabric of claim 14, wherein the fabric is woven and is formed of warp yarns provided in a first fabric direction and fill yarns provided in a second fabric direction opposite the first fabric direction, wherein at least some of the warp yarns and at least some of the fill yarns comprise the fabric fiber blend; Applicant is directed to Table 1.  
	Regarding Claim 31, where Applicant now seeks that the flame resistant fabric of claim 30, wherein all of the warp yarns and all of the fill yarns comprise the fabric fiber blend: Applicant is directed to Table 1.  
	Regarding Claim 32, where Applicant now seeks a protective article comprising the fabric of claim 14; Applicant is directed to 0047 of Tutterow where they disclose that the fabrics having the fiber blends disclosed herein can be used to construct the entirety of, or various portions of, a variety of protective garments for protecting the wearer against electrical arc flash and flames, including, but not limited to, coveralls, jumpsuits, shirts, jackets, vests, and trousers. Retroreflective elements, such as strips of retroreflective tape, may be provided on portions of the exterior of the garments to enhance the visibility of the garment wearer.
Regarding Claim 33, where Applicant now seeks that the flame resistant fabric of claim 29, wherein the fabric is woven and is formed of warp yarns provided in a first fabric direction and fill yarns provided in a second fabric direction opposite the first fabric direction, wherein at least some of the warp yarns and at least some of the fill yarns comprise the fabric fiber blend; This is inherent to the pattern of a woven and see also Table 1.  
	Regarding Claim 34, where Applicant now seeks that the flame resistant fabric of claim 33, wherein all of the warp yarns and all of the fill yarns comprise the fabric fiber blend; This is inherent to the pattern of any woven and see Table 1.  
	Regarding Claim 35, where Applicant now seeks that a protective article comprising the fabric of claim 29; Applicant is directed to 0047 of Tutterow where they disclose that the fabrics having the fiber blends disclosed herein can be used to construct the entirety of, or various portions of, a variety of protective garments for protecting the wearer against electrical arc flash and flames, including, but not limited to, coveralls, jumpsuits, shirts, jackets, vests, and trousers. Retroreflective elements, such as strips of retroreflective tape, may be provided on portions of the exterior of the garments to enhance the visibility of the garment wearer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



ASP